TYSON, C. J.
Tbe bill of exceptions can only be considered for the purpose of reviewing the motion for a new trial. — Montgomery Traction Co. v. Bozeman, 152 Ala. 145, 44 South. 599. The assignments of error are two. The first' is predicated upon the refusal of the court to give a written charge requested by the defendant. The ruling of the court in this respect, not being one of the grounds of the motion for a new trial, cannot be considered. — Geter v. Central Coal Co., 149 Ala. 578, 43 South. 367.
The second assignment is based on the refusal of the court to grant a new trial. While this motion contains a number of grounds, only one is insisted on; and that is: The verdict was contrary to the evidence. There was a conflict in the testimony, and the credibility of the witnesses was for the determination of the jury. The trial judge also heard the witnesses’ testimony and saw their demeanor on the stand, and therefore, to this extent, had a better opportunity than we have to judge of their credibility. He denied the motion, thereby strengthening the presumption in favor of the correctness of the verdict. After a review of the evidence we are unwilling to affirm that his ruling was erroneous.
Affirmed.
Haralson, Anderson, and Denson, JJ., concur.